214 U.S. 491 (1909)
KANSAS CITY SOUTHERN RAILWAY COMPANY
v.
HENRIE.
No. 648.
Supreme Court of United States.
Submitted April 2, 1909.
Decided April 19, 1909.
ERROR TO THE SUPREME COURT OF THE STATE OF ARKANSAS.
Motions to dismiss or affirm and for damages.
*492 Mr. William H. Arnold for defendants in error in support of motions.
Mr. Samuel W. Moore, Mr. James F. Read and Mr. James B. McDonough for plaintiff in error in opposition to motions.
Per Curiam:
Writ of error dismissed for want of jurisdiction. G., C. & S. Ry. Co. v. Texas, 204 U.S. 411; Behn v. Campbell, 205 U.S. 407; Leathe v. Thomas, 207 U.S. 93; Stickney v. Kelsey, 209 U.S. 419; Waters Pierce Oil Co. v. Texas, 212 U.S. 86.